Citation Nr: 1204443	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the neck.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for residuals of a traumatic injury with closed reduction of a nasal fracture and closure of a complex nasal laceration (residuals of a nasal fracture).

4.  Entitlement to an initial compensable evaluation for post-surgical removal of a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1973 to June 1977, from June 1978 to June 1986, and from April 1987 to December 1994.  He is a Gulf War veteran who was awarded the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  As per the Veteran's request, the Board held the record open for a period of 60 days following the hearing to allow the Veteran and his representative ample time to submit additional medical evidence.  See Hearing Transcript at 2.  However, no additional evidence was received.

On appeal in January 2010, the Board remanded the squamous cell carcinoma, bilateral hearing loss, residuals of a nasal fracture, and right wrist issues for additional development, to include scheduling VA examinations.  The RO provided a supplemental statement of the case in May 2011.

The issues of entitlement to service connection for cystitis and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Because the Board finds that the VA examinations conducted pursuant to its January 2010 Remand with respect to the Veteran's squamous cell carcinoma and nasal fracture residual claims are not adequate for adjudication purposes, these claims are, once again, being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran's hearing loss measures no worse than Level II in his right ear and Level I in his left ear.  There is no evidence of an exceptional disability picture sufficient to render the rating schedule inadequate.

2.  The competent evidence of record demonstrates that the Veteran's service-connected right wrist disability is manifested by limited range of motion and complaints of pain, numbness, and weakness but not by ankylosis of this joint or by a scar that is more than 1.5 by 1 centimeters or that is deep, unstable, or painful on examination.

3.  The competent evidence of record reveals that the Veteran has right (major) hand neuropathy which approximates no more than moderate incomplete paralysis.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 3.383, 4.1 - 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for a initial compensable rating of 10 percent, but no higher, for post-surgical removal of a ganglion cyst of the right wrist manifested by limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, DCs 5003, 5214, 5215 (2011) & 4.118, DCs 7801-7805 (prior to October 23, 2008).

3.  The criteria for a separate disability rating of 30 percent, but no higher, for right hand neuropathy as a residual of the service-connected post-surgical removal of a ganglion cyst of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.123, 4.124, 4.124a, DCs 8515, 8516 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for initial compensable ratings for the service-connected bilateral hearing loss and right wrist disabilities, service connection has been granted, those claim have been substantiated.  No additional VCAA notice is required with respect to the downstream issues of entitlement to higher ratings for these now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of these claims.  VA has obtained service treatment records (STRs), afforded the Veteran physical examinations, and provided the Veteran the opportunity to give testimony before the Board.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  The August 2005, November 2005, and October 2010 examinations (with a March 2011 addendum) are adequate for adjudication purposes, as they are based on consideration of the pertinent current pathology and medical history.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Initial Schedular Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment apply when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

In September 2005, the RO granted service connection for bilateral hearing loss (0%, effective September 24, 2004).  At an August 2005 QTC audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
70
60
LEFT
X
20
30
45
60
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

At an October 2010 QTC audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
30
70
60
LEFT
X
10
15
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Veteran complained that it was difficult to understand what people said in the presence of background noise, including when he was at work.

The August 2005 findings show that Table VI provides for a numeral of Level II for the Veteran's right ear and Level I for his left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the August 2005 audiometric results do not serve as a basis for a compensable evaluation.

The October 2010 findings show that Table VI provides for a numeral of Level I for the Veteran's right ear and Level I for his left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Nor do either of these results reflect an exceptional hearing impairment pattern.  38 C.F.R. § 4.86.  Accordingly, the August 2005 and October 2010 audiometric results do not serve as a basis for a compensable evaluation for the Veteran's service-connected bilateral hearing loss.

As this discussion illustrates, the Veteran's level of hearing loss impairment has been relatively stable throughout the appeal period.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an audiological evaluation should consider the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  However, the Court also noted that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

Here, both the August 2005 and October 2010 examiners considered the Veteran's assertions that he has difficulty hearing people.  At the August 2005 evaluation, however, the Veteran also admitted that this condition did not result in any lost time from work.  Further, at the October 2010 examination, the examiner concluded that there was no need for medical follow-up for the Veteran's hearing problem.  Further, and in this regard, the Board notes that the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation for the Veteran's bilateral hearing loss for the entire appeal period.  There is no doubt to be resolved.  

B. Right Wrist

In September 2005, the RO granted service connection for status post surgical removal of a ganglion cyst of the right wrist and assigned a noncompensable evaluation, effective September 24, 2004.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

At the November 2005 QTC examination, the Veteran complained of chronic severe pain in his right hand, specifically in the third and fourth digits.  He reported that the pain affected his ability to work properly.  Range of motion was measured as 60 degrees of dorsiflexion, 52 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  Joint function was additionally limited by pain after repetitive use, although the examiner was unable to speculate the limitation in degrees.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-rays were within normal limits.  There was a 1.5 centimeter by .2 centimeter scar on the dorsum of the right wrist with mild tissue loss and depression measuring 1.5 centimeter by 1 centimeter with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, keloid formation, hyperpigmentation, or abnormal texture.  The examiner noted that the Veteran's right wrist disability affected his usual occupation in that his right hand hurt when shifting gears.

At the October 2010 QTC examination, the Veteran complained of decreased range of motion, numbness, and occasional pain in the area of the scar.  There was no skin breakdown of the scar.  The Veteran did landscaping work, which involved mowing, weed eating, and concrete work, and he indicated that he was able to do his job.  

Upon physical examination, dorsiflexion was limited to 22 degrees.  There was no pain, fatigue, weakness, lack of endurance, instability, or incoordination after repetitions.  There was an additional loss of two degrees due to stiffness.  Palmar flexion was to 18 degrees.  There was no pain, fatigue, weakness, lack of endurance, instability, or incoordination after repetitions.  There was no additional loss of joint function or motion.  Radial deviation was to 29 degrees.  There was no pain, fatigue, weakness, lack of endurance, instability, or incoordination after repetitions.  There was an additional loss of nine degrees due to stiffness.  Ulnar deviation was to 20 degrees.  There was no pain, fatigue, weakness, lack of endurance, instability, or incoordination after repetitions.  There was no additional loss of joint function or motion with use.  There was no anklyosis.  X-rays were within normal limits.  There was a circular flesh colored scar that measured 1.5 centimeters by 1 centimeter at the middle of the anterior portion of the wrist.  The scar was depressed.  There was no tenderness or pain to palpation.  There was no adherence to underlying tissue, irregular texture, atrophy, shininess, scaliness, instability, ulceration, skin breakdown, elevation on palpation, hypo- or hyper-pigmentation, induration, inflexibility, limitation of motion or function caused by scar, keloid formation, edema, or inflammation.  There was no disfigurement, distortion, or asymmetry.  The examiner noted that the scar was superficial. 

The Veteran has stated that he is right-handed.  Accordingly, all disability ratings assigned for the Veteran's service-connected right wrist disability involve rating the major extremity. 

The Veteran filed his current claim in September 2004, and during the pendency of it, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2011)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708  (Sept. 23, 2008).  Therefore, the amended regulations effective October 2008, will not be addressed in the present decision.

Under the rating criteria effective prior to October 23, 2008, ratings for scars of the head, face, or neck can be assigned under DC 7800.  As discussed above, the Veteran's service-connected scar affects only his right wrist.  Therefore, ratings under DC 7800 are not for application.  38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, DC 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118.  Note 2 to DC 7801 notes that a deep scar is one that is associated with underlying soft tissue damage.  Id.  The October 2010 examination report indicates that the Veteran's scar does not involve underlying soft tissue damage and therefore is not deep and does not cause limited motion.  In fact, the March 2011 addendum makes it clear that the limitation of motion is secondary to removal of the ganglion as opposed to the scar that resulted from its removal.  Thus, a 10 percent rating under DC 7801 is not warranted.

Under 38 C.F.R. § 4.118, DC 7802, a 10 percent rating is warranted for a scar that is superficial and does not cause limited motion when it exceeds an area of 929 square centimeters.  The November 2005 and October 2010 examination reports indicate that the Veteran's scar is only 1.5 by 1 centimeters at the most, rather than 929 square centimeters.  Thus, a 10 percent rating under DC 7802 is not warranted.

Under 38 C.F.R. § 4.118, DC 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  Note 2 to DC 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  The November 2005 and October 2010 examination reports indicate that the Veteran's scar involves no ulcerations, changes in skin texture or color, scar contractions, adhesion to underlying tissue, or breakdown in skin.  Thus, a 10 percent rating under DC 7803 is not warranted.

With regard to 38 C.F.R. § 4.118, DC 7804, the Board acknowledges that the Veteran has reported occasional pain associated with the scar.  However, the October 2010 examiner specifically noted that there was no pain upon palpation of the scar.  Therefore, given this finding, a 10 percent evaluation under DC 7804 is not warranted. 

Under 38 C.F.R. § 4.118, DC 7805, a scar will be rated on limitation of function of the affected part.  The Board acknowledges that the October 2010 examination report indicates that the Veteran's scar does not affect the function of his wrist in any way.  However, of significance to the Board in this matter are the October 2010 VA examination findings of limitation of dorsiflexion of the Veteran's right wrist to 22 degrees and limitation of palmar flexion of this joint to 18 degrees.  See 38 C.F.R. § 4.71a, DC 5215 (a 10 percent evaluation is assigned for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm).  Resolving reasonable doubt in favor of the Veteran, the Board finds that these range of motion results more nearly approximate the criteria required for a compensable rating based on limitation of motion pursuant to 38 C.F.R. § 4.71a, DC 5215.  [Moreover, as ankylosis of the right wrist has not been shown, a compensable evaluation pursuant to DC 5214 is not for applicable here.]  

However, a rating higher than 10 percent based on limitation of motion of the right wrist joint is not warranted under DC 5215.  Further, in reaching this conclusion, the Board has considered whether the Veteran has any functional impairment of his right wrist due to pain and weakness.  In this regard, the Board acknowledges that the Veteran has complained of right wrist pain.  Importantly, however, the October 2010 examiner found no evidence of pain on repeated use (e.g., on repeated range of motion testing).  In addition, the Veteran denied any flare-ups of his right wrist symptoms (including pain).  Thus, the Board concludes that the 10 percent rating assigned to the Veteran's service-connected right wrist disability based on limitation of motion of this joint adequately compensates him for any additional pain or weakness that he may experience on repeated his of his right wrist.  See 38 C.F.R. §§ 4.40, 4.45.  

Moreover, the Board notes that, generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

As discussed above, the musculoskeletal manifestations of the right wrist disability have been separately rated.  It is clear from the medical evidence of record that the Veteran has right hand neuropathy as a residual of his right wrist disability.  Accordingly, a separate disability evaluation is warranted for the neurologic symptoms involving the right wrist as a residual of a service-connected right wrist disability.  See VAOPGCPREC 23-97 (July 1, 1997). 

DC 8515 provides for a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major hand.  A 30 percent evaluation is warranted for moderate incomplete paralysis for the major hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515. 

DC 8516 provides for a 10 percent evaluation for mild incomplete paralysis of the ulnar nerve for the major hand.  A 30 percent evaluation is warranted for moderate incomplete paralysis for the major hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 60 percent evaluation is warranted for complete paralysis of the ulnar nerve for the major hand, with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516. 

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

A November 2005 QTC examination report notes that the Veteran complained of chronic numbness in the dorsum of his right hand and loss of strength.  

An October 2010 QTC examination report shows that the Veteran complained of numbness on the anterior portion of the hand.  He stated that the hand "feels as though it goes to sleep."  This occurs 3-4 times per week and lasts until he gets the circulation going by moving his hands.  He denied any change of color.  He also reported occasional stiffness in the wrist and occasional pain in the area of the scar.  There was no skin breakdown of the scar.  The examiner noted that the Veteran reported no difficulty in accomplishing activities of daily living.  He denied a history of flare-ups.  Upon physical examination, there was no swelling, heat, or redness.  There was no tenderness to palpation.  Grip strength was 4+-5/5.  Upper extremity strength was 5/5.  Reflexes were 1+ brachial.  There was a circumscribed area extending from the wrist up to the PIP with decreased pin prick, decreased light touch, and decreased temperature sensation.

In an addendum dated March 2011, the examiner opined that "it is as least as likely as not" that the residual areas of loss of sensation in the Veteran's right wrist are due to the post-surgical removal of the ganglion cyst.  She explained that change in skin sensation or diminished or loss of skin sensitivity is a well known complication or residual of ganglion cyst removal.  She described the level of impairment as moderately severe.  
As the record shows objective evidence of weakened grip strength, as well as subjective complaints of pain, numbness, and stiffness of the right wrist, all doubt is resolved in the Veteran's favor that the symptomatology associated with his right hand neuropathy is more consistent with moderate impairment under either DC 8515 (for the ulnar nerve) or 8516 (for the median nerve).  Thus, a 30 percent evaluation is warranted for right hand neuropathy.  

However, the Veteran has retained motor control of his right upper extremity, and there is no evidence of muscle atrophy.  In the absence of such, the impairment cannot be considered greater than moderate in nature.  Accordingly, the evidence supports the assignment of a separate 30 percent disability evaluation, but no higher, for right hand neuropathy as a residual of a service-connected right wrist disability pursuant to 38 C.F.R. § 4.124a, DCs 8515, 8516. 

The level of impairment associated with the neuropathy of the right hand has been relatively stable throughout the appeal period, or at least has never been worse than what is warranted for a 30 percent evaluation.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 30 percent for neuropathy of the Veteran's right upper extremity.  There is simply no evidence of severe incomplete paralysis; there is no doubt to be resolved; and a disability evaluation in excess of 30 percent is not warranted.

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hearing loss and right wrist disorders, but the medical evidence reflects that those symptoms are not present in this case.  The medical evidence generally shows functional impairment of the right wrist due to pain, and subjective complaints of numbness and stiffness.  DCs 8515 and 8516 specifically address this type of impairment.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss and right wrist disabilities.  The Veteran's hearing loss decreases effective communication and causes difficulty hearing in the presence of background noise, but this does not denote an exceptional or unusual disability picture.  The Veteran has not been hospitalized for treatment of either disability.  He has not alleged that his hearing loss has interfered with employment.  While the November 2005 QTC examination report and the Veteran's complaints indicate that right wrist pain affected his ability to perform his duties at work, he did not report any lost time from work.  Furthermore, he reported in October 2010 that he was able to do his job.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  None of the QTC examination reports show that the Veteran is unemployable solely due to his bilateral hearing loss and/or his right wrist disability.  In fact, the evidence of record establishes that he has worked throughout the appeal period and has not lost time from work due to these disabilities.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

An initial compensable evaluation of 10 percent, but no higher, for post-surgical removal of a ganglion cyst of the right wrist manifested by limitation of motion is granted, subject to the law and regulations governing the payment of monetary awards.  

A separate 30 percent disability evaluation, but no higher, for right wrist neuropathy as a residual of a service-connected right wrist disability is granted, subject to the law and regulations governing the payment of monetary awards.  


REMAND

Squamous Cell Carcinoma

The Veteran seeks service connection for squamous cell carcinoma of his neck.  He contends that he developed this disability as a result of exposure to multiple chemicals during service, including methyl ethyl ketone (MEK), benzene, and jet fuel.  DD 214s reflect that his duties included aviation structural mechanic (hydraulics), loadmaster, flight attendant, maintenance technician, and crew chief.  Thus, the Board concedes the Veteran's exposure to chemicals, gasoline, and jet fuel during active service.

Private treatment records establish that the Veteran has been diagnosed with metastatic squamous cell carcinoma of his right neck with unknown primary.  

At the July 2009 hearing, the Veteran indicated that he had submitted medical articles stating that exposure to benzene and aviation fuel can cause cancer.  A careful review of the claims file shows that no medical articles are of record.

As instructed by the January 2010 Remand, the Veteran underwent an October 2010 QTC examination.  He claimed exposure to MEK starting in 1973 as a result of cleaning airplane parts.  He wore gloves and sometimes wore glasses.  Later in his career he wore a mask, but he felt that the fumes went through the mask.  The Veteran stated that he sought medical treatment during service for enlarged lymph nodes "that went up and down daily, upon exposure to MEK."  He stated that he had done his own research and believed that MEK causes cancer.  The examiner reviewed the claims file and found no notation in the STRs of medical treatment for enlarged lymph nodes.  He also noted that the Veteran's social history was positive for alcohol use of two drinks or less per day, and anywhere from 20 cigarettes to nearly a pack a day from 1981 to 2004.  

The physical examination was consistent with status post right functional neck dissection with a well-healed scar in the standard fashion.  There was no evidence of adenopathy.  The examiner noted that long time use of tobacco and alcohol are proven to be associated with an increased risk for head and neck cancer.  He acknowledged the Veteran's self-reported exposure to MEK but stated that "it is not known at what level that exposure was."  He concluded that "it is more likely than not that the behavior of tobacco and alcohol use were associated with the appearance of the [cancer].  To what extent the veteran's military service with exposure to MEK played in the risk or associated with squamous cell cancer of the head and neck cannot be conjectured by this examiner without resort to mere speculation."

The Veteran contends that the finding by the QTC examiner that he was a heavy consumer of alcohol is erroneous.  See June 2011 statement.  In addition, he claims that he quit smoking in 1994.  Id.  This assertion is important because the QTC examiner  essentially found that the Veteran's cancer was caused by chronic alcohol and cigarette use and was not the result of exposure to the chemical MEK.  In addition, the examiner stated that he was unable to speculate as to any connection between the Veteran's squamous cell carcinoma and exposure to the chemical MEK.  Finally, the examiner did not consider the Veteran's exposure to other chemicals, such as benzene and jet fuel.  The examination is not, therefore, adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Residuals of a Nasal Fracture

The schedular criteria provides a 10 percent evaluation for traumatic deviation of nasal septum with 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2011).

A November 2005 QTC examination report shows that the Veteran complained of interference with breathing through the nose, hoarseness of the voice, shortness of breath, and facial swelling.  He also complained of sinus problems.  He reported 12 episodes of sinusitis in a 12-month period with each episode lasting two weeks.  He reported that his nose clogged up and that he had pain behind the eyes and nose.  Drainage into the throat was difficult to tolerate and caused nausea/vomiting.  The functional impairment consisted of having to lie down until the pain is gone.  The Veteran reported that he could not work during the pain, and that he lost one day of work per month because of this condition.  Examination of the nose revealed nasal obstruction, with 20 percent obstruction in the right nostril and 40 percent obstruction in the left nostril.  There was a deviated septum on the left.  There was also a level scar at the nasal bridge that was barely visible.  It measured 1.5 centimeters by 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper-pigmentation, or abnormal texture.  Nasal bone X-rays were within normal limits.

An October 2010 QTC examination report shows that the Veteran reported a subjectively decreased nasal airway flow of 5 out of 10 in both nostrils that did not change with position.  He denied an increased ability to perform his work or an inability to sleep due to his nasal airway obstruction symptoms.  The examiner reviewed the claims file and noted no history or documentation of prior treatment for nasal airway obstruction.  He also noted that the Veteran did not mention his nasal scar during the examination.  The Veteran denied any sinus problems since receiving trauma to the nose.  

Examination of the Veteran's nose revealed a bulbous tip consistent with mild rhinophyma with mild senile tip ptosis and a slight deviation of the nasal bridge that "is not significant."  The Veteran spoke without a nasal voice, and he easily and comfortably breathed through his nose without any nasal airway obstructive sounds.  The examiner stated that "nasal air flow is demonstrated to be 5 out of 10 bilaterally on inspiration."  The Veteran reported no change in nasal airway obstructive symptoms on either side after being sprayed with a topical anesthetic and decongestant.  On nasal endoscopy, a slightly deviated accordion shaped septum was noted.  The inferior turbinates were pink without evidence of cobblestoning.  The middle turbinate attachment was sharp without edema.  No polyps were noted.  The examiner wrote "there is no significant scar or cosmetic deformity of significance and a nasal airway obstruction is mild."  He noted that the Veteran had not sought treatment for nasal airway obstruction and was not taking any nasal medications.  He further noted the Veteran's conflicting statements with respect to his sinus problems.  Finally, he reviewed the claims file and found "no[] significant residual nasal airway obstruction history demonstrated in review of the record documents, on exam (other than the patient's subjective report), or on history or subjective nasal obstruction scoring given by the patient during the exam that this reviewer can feel certain to be highly reliable."

The medical evidence contains somewhat conflicting findings regarding whether the Veteran's nasal passages are obstructed.  The November 2005 examiner noted 40 percent obstruction in the Veteran's left nostril and 20 percent obstruction in his right nostril.  However, the October 2010 examiner found the Veteran to be an unreliable historian.  Further, the extent of obstruction actually noted upon examination is unclear.  Although the Veteran is competent to testify to observable symptomatology, obstruction in the nasal passages can be objectively measured by a clinician.  For these reasons, the Board concludes that another examination to determine the current severity of the Veteran's residuals of a nasal fracture [i.e. whether they are manifested by 50-percent obstruction of the nasal passage on both sides] is necessary.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiners to respond completely to the Board's questions mandate remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected residuals of a nasal fracture.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should opine as to whether there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side, due to residuals of a nasal fracture?  

A full and complete rationale is required for all conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the squamous cell carcinoma of his neck.  The claims folder, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the squamous cell carcinoma of the Veteran's neck had its clinical onset in service or is otherwise related to his service, to include his conceded in-service exposure to MEK, benzene, and jet fuel.  In answering this question, the examiner should comment on the significance, if any, of the Veteran's history of smoking cigarettes and drinking alcohol as it pertains to the carcinoma of his neck.  The examiner should also address the October 2010 opinion and any associated internet research provided by the Veteran.  

Complete rationale should be given for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).
 
3. Then, readjudicate the claims for service connection for squamous cell carcinoma of the neck and for an initial compensable rating for residuals of a nasal fracture.  If either of the benefits remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  Then, return the case should to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


